Judgment affirmed, with costs. While the question of contributory negligence was for the jury, we think the plaintiff failed to show actionable negligence on the part of the defendant. Kelly, P. J., Rich and Manning, JJ., concur; Young, J., dissents, being of opinion that the defendant may be held to be negligent in not anticipating that an accident similar to the one shown might happen to a passenger going to, returning from or waiting to get into the toilet, and in not closing the vestibule to prevent it; Lazansky, J., concurs with Young, J.